275 S.W.3d 320 (2008)
Cordelia WASHINGTON, Surviving Mother of Torrence Mull, Deceased, Appellant,
v.
Anthony MARTIN, Respondent.
No. ED 90214.
Missouri Court of Appeals, Eastern District, Division Five.
November 18, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 13, 2009.
Application for Transfer Denied February 24, 2009.
*321 Leonard Cervantes, Cervantes & Associates, Jennifer Suttmoeller, Co-Counsel, St. Louis, for Appellant.
Denise Thomas, St. Louis, for Respondent.
Before: NANNETTE A. BAKER, C.J., LAWRENCE E. MOONEY, J., and PATRICIA L. COHEN, J.
Prior report: 2007 WL 4566779.

ORDER
PER CURIAM.
Appellant, Cordelia Washington, filed a wrongful death action alleging that police officer Anthony Martin, the Respondent, used excessive force in the shooting death of her son, Torrence Mull. After a jury trial, the circuit court of the City of St. Louis entered a judgment in favor of the Respondent. In her two points on appeal, Appellant claims that the trial court erred in allowing Respondent to introduce evidence of specific instances of Mull's misconduct and his bad grades. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).